Title: From Thomas Jefferson to Martha Jefferson Randolph, 31 December 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Dec. 31. 1792.

I received three days ago Mr. Randolph’s letter of the 14th. from Richmond, and received it with great joy as it informed me of the reestablishment of dear Anne’s health. I apprehend from an expression in his letter that some of mine may have miscarried. I have never failed to write every Thursday or Friday. Percieving by the Richmond paper that the Western post now leaves that place on Monday, I change my day of writing also to Sunday or Monday.—One of the Indian chiefs now here, whom you may remember to have seen at Monticello a day or two before Tarlton drove us of, remembers you and enquired after you. He is of the Pioria nation. Perhaps you may recollect that he gave our name to an infant son he then had with him and who, he now tells me, is a fine lad.—Blanchard is arrived here and is to ascend in his balloon within a few days. The affairs of France are going on well.—Tell Mr. Randolph that I write him a letter by this post in answer to the application to rent Elkhill; but under the possibility that the sale of it may be completed, I inclose his letter to Mr. Hylton with a desire that he will return it to me if the place is sold, otherwise to forward it to Mr. Randolph. My best esteem to him and our friends with you. Adieu, my dear, your’s affectionately

Th: Jefferson

